757 N.W.2d 88 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Michael HOUCK, Defendant-Appellant.
Docket No. 136980. COA No. 285203.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether Offense Variable 9, MCL 777.39, and Offense Variable 10, MCL 777.40, were properly scored under the facts of this case. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.